     Case 4:20-cv-00003-A Document 20 Filed 05/21/20   Page 1 of 3 PageID 52
                                                                         1-._:-; ntsn< ier c··o•·:··~···,::I:I:Tc---.
                                                               . 'il''r"II!·:H/'-J f)I'-:'J'I~f("J'(WTPXA~;:~
                                                                                l-;' ~   I.       ~~,      l   ~,   .   ,)
                    IN THE UNITED STATES DISTRICT COURT                         l !           J   ·'   j   l    J

                     FOR THE NORTHERN DISTRICT OF TEXAS                    I~L~Y 2 I ;!n;;·:J -~
                           FORT WORTH DIVISION
                                                                 i:li.k, iJ.S. f})STII.fCTL;~JlJWJ'
CHRISTOPHER CHANCE HARGIS,             §                         II\·.

                                       §
                    Petitioner,        §
                                       §
v.                                     §         No. 4:20-CV-003-A
                                       §
LARRY FOWLER, Sheriff,                 §
Parker County, Texas,                  §
                                       §
                    Respondent.        §



                              MEMORANDUM OPINION
                                     and
                                    ORDER

       This is a petition for a writ of habeas corpus under 28

U.S.C.    §   2241 filed by petitioner, Christopher Chance Hargis, a

state prisoner, against Larry Fowler, Sheriff of Parker County,

Texas, respondent. After having considered the petition and

relief sought by petitioner, the court has concluded that the

petition should be dismissed for mootness.

                    I. Factual and Procedural History

       At the time this petition was filed, petitioner was confined

in the Parker County jail awaiting trial for theft of property,

failure to identify by a fugitive, possession of marijuana, and

possession of a controlled substance (less than 1 gram).

(Correspondence, doc. 19.)        In this petition, petitioner raises

claims related to the pending theft-of-property case.                    (Pet. 3,

doc. 1.) According to petitioner, his parents, who filed the

criminal complaint, found out that petitioner's son put the
  Case 4:20-cv-00003-A Document 20 Filed 05/21/20   Page 2 of 3 PageID 53


property, a phone, in petitioner's backpack and no longer wanted

to proceed with the case.     (Id. at 5.) Petitioner seeks to have

the ucharges dropped.u    (Id. at 7.)   Petitioner has confirmed

through correspondence and/or the Parker County Attorney's Office

has provided documentary proof that the theft-of-property charges

in Cause No. CCL1-19-0648 were dismissed on March 19, 2020, and

that the remainder of the pending charges have been resolved,

either by way of a plea agreement or dismissal.          (Correspondence,

doc. 19.)

                             II. Discussion

        Because petitioner is no longer a pretrial detainee awaiting

trial as it relates to his pending charges and, specifically,

because he has obtained the relief requested-i.e., dismissal of

the theft-of-property charges, the petition as it relates to his

pretrial detention has been rendered moot. See Thorne v. Warden,

Brooklyn House of Detention for Men, 479 F.2d 297, 299 (2d Cir.

1973)    (uSince [petitioner] is now held as a convicted defendant

rather than merely on a criminal charge not yet brought to trial,

the issue as to the legality of his continued pretrial detention

has been mooted, and it therefore becomes unnecessary to resolve

the constitutional issues presented.u). See also Fassler v.

United States, 858 F.2d 1016, 1018 (5th Cir. 1988)          (holding that

federal pretrial detainee's habeas-corpus application was

rendered moot by his conviction) .


                                    2
  Case 4:20-cv-00003-A Document 20 Filed 05/21/20   Page 3 of 3 PageID 54



                                III. Conclusion

     For the reasons discussed herein,

     It is ORDERED that the petition for a writ of habeas corpus

pursuant to 28 U.S.C.      §   2241 be, and is hereby, DISMISSED for

mootness.   It is further ORDERED that a certificate of

appealability be, and is hereby, DENIED.

     SIGNED May     1 I' '
                      ',
                                2020.




                                                                    JUDGE




                                        3
